Citation Nr: 1147145	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  01-09 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Michael A. Leonard, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1961 to February 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2000 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Veteran testified at an RO formal hearing in January 2002.  A transcript of those proceedings has been associated with the Veteran's claims file.

By way of background, the Veteran's claim has been before the Board on four prior occasions.  The Veteran's claim was remanded for further evidentiary and procedural development in August 2003, November 2005, and August 2008, and the Board ultimately denied the Veteran's claim in a decision issued in September 2009.  Thereafter, the Veteran appealed this denial to the United States Court of Appeals for Veterans Claims, and in a Memorandum Decision issued in June 2011, the Court vacated the Board's 2009 decision, concluding that the evidence failed to reflect compliance with the Board's prior Remand directives, and instructed the Board to conduct further development to ensure that, inter alia, an adequate VA medical opinion is obtained.  Thus, the Board is remanding the Veteran's claim once again, as mandated by the Court.
 
The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for an acquired psychiatric disorder, claimed as PTSD, which he contends he developed during service as the result of several in-service stressful experiences, and as evidenced by his in-service psychiatric treatment.  The Board denied the Veteran's service connection claim based on the failure of VA examinations conducted in 2005 and 2007 to diagnosis the Veteran with PTSD and a 2009 VA medical opinion failing to relate the Veteran's current psychiatric disorder to service.  However, as referenced above, the Court determined that the 2009 medical opinion was insufficient, as it failed to comply with the Board's prior remand directives and was supported by a terse, insufficient rationale.  Accordingly, the Board requests that a new VA examination and accompanying medical opinion be obtained to address the insufficiencies set forth by the Court.  

The Board acknowledges that the record reflects the Veteran's report that he is unwilling to participate in another VA examination, as the experience of undergoing such examinations is stressful and exacerbates his psychiatric symptoms.  In that regard, the Board notes that this new examination was sought by the Veteran's attorney on his behalf.

Additionally, as suggested in the Court's decision, the Veteran should be provided with notice pursuant to 38 C.F.R. § 3.304(f)(5) (2011) based on his report of developing PTSD as the result of an in-service personal assault.  The Court's decision cites the appellant's brief, which refers to 38 C.F.R. § 3.304(f)(3); however, the context indicates that the referral to this subsection (3) was a typographical error.  Incidentally, a footnote to the Court's decision also instructs the Board to consider the revised version of 38 C.F.R. § 3.304(f)(3), which negates the requirement of corroboration of reported PTSD stressors based on certain circumstances, when adjudicating the Veteran's claim.

Furthermore, to the extent that the Veteran's 2002 RO formal hearing officer did not specifically advise him of the favorable evidence necessary to support his claim, the Veteran should be provided with such notice, as well.  

Any outstanding VA treatment records should also be obtained and associated with the Veteran's claims file.  38 C.F.R. § 3.159(c)(2) (2011).

Accordingly, the case is REMANDED for the following action:

1.   The RO should obtain the Veteran's VA treatment records from May 2009 to the present.

2.  The RO should provide the Veteran with notice relevant to his report that he developed PTSD as the result of an in-service personal assault, pursuant to the provisions of 38 C.F.R. § 3.304(f)(5) (2011).

3.  The RO should provide the Veteran with notice advising him of the favorable evidence necessary to establish his service connection claim, namely credible evidence supporting his reported in-service PTSD stressors and a probative medical opinion linking his current psychiatric disorder to service.

4.  After the completion of this requested development, the Veteran should be afforded an appropriate VA examination to address the potential relationship between any currently-diagnosed psychiatric disorder and service.  

After conducting an examination of the Veteran, the examiner is asked to opine whether it is at least as likely as not that any currently-diagnosed acquired psychiatric disorder had its onset in or is otherwise related to service.  In rendering this medical opinion, the examiner is asked to:

(i) address whether the Veteran's current acquired psychiatric disorder is in any way related to service, to include but not limited to his psychiatric symptoms as noted during his in-service psychiatric treatment;

(ii) consider the history of the Veteran's psychiatric disorder, to include his on-going treatment for PTSD, and reconcile that history of treatment with any diagnosis made during the examination;

(iii) provide a complete rationale for any opinion expressed.  The examiner is advised that the previous VA medical opinions have been deemed terse and insufficient by the Court, thereby giving rise to this new VA examination.

If the examiner determines that a medical opinion cannot be rendered without resorting to mere speculation, an explanation as to why that is so is requested, including a recitation of what missing facts or evidence would allow the examiner to render a medical opinion without resorting to speculation.  

4.  Then, re-adjudicate the Veteran's acquired psychiatric disorder service connection claim, to include consideration of the provisions of 38 C.F.R. § 3.304(f)(3) (2011).  If the full benefit sought with regard to the appeal remains denied, provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


